Citation Nr: 1700108	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-28 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability secondary to service-connected left knee disabilities. 

2.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis of the left knee. 

3.  Entitlement to a rating in excess of 10 percent for service-connected left knee arthritis with limited flexion. 

4.  Entitlement to a rating in excess of 10 percent for painful surgical scars of the left lower extremity associated with traumatic arthritis of the left knee. 

5.  Entitlement to a compensable rating for surgical scars of the left lower extremity associated with traumatic arthritis of the left knee. 

6.  Entitlement to an earlier effective date for the grant of service connection for surgical scars of the left lower extremity. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2009 (denying an increased evaluation for left knee traumatic arthritis and left knee arthritis with limited flexion) and February 2013 (denying service connection for a right knee disability and granting service connection for left lower extremity painful surgical scars evaluated as 10 percent disabling and surgical scars evaluated as noncompensable) rating decisions of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 Board videoconference hearing and a transcript of this hearing is of record.  

The Board notes a February 2013 rating decision granted service connection for both painful surgical scars of the left lower extremity and surgical scars of the left lower extremity.  The Veteran submitted a March 2013 notice of disagreement for the evaluation for both his painful surgical scars and surgical scars.  Therefore, the Board finds the Veteran intended to appeal both evaluations.  Thus, the issues are as noted on the cover page.  As discussed below, there is some confusion as to what scars were contemplated in each rating decision; that is to be clarified on remand.  The Veteran has also disagreed with the effective dates of the grants of service connection; however, given the confusion regarding which scars are contemplated in the particular grants of service connection, the effective date issue will be deferred pending further clarification.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends he has a current right knee disability which is etiologically related to his service-connected left knee disability.  The Veteran received a February 2013 VA bilateral knee examination.  The VA examiner concluded there was "[i]nsufficient objective evidence to make a diagnosis for the [V]eteran's complaints of right knee condition."  The Veteran was most recently provided with a February 2015 VA examination.  That examiner noted the examination was in connection with the Veteran's claim for an increased evaluation for his service-connected left knee disabilities.  The examiner made some findings regarding the Veteran's right knee but did not explicitly state whether he found the Veteran had a current right knee disability.  Thus, the Veteran's claim must be remanded in order to obtain a new examination which indicates whether the Veteran has a current right knee disability. 

The Veteran is seeking an increased evaluation for his service-connected traumatic arthritis of the left knee and left knee arthritis with limited flexion.  38 C.F.R. § 4.59 requires that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158 (2016).  To be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Id.  That is, the joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible with the range of the opposite undamaged joint.  The Veteran's most recent VA examination in February 2015 included range of motion testing for the left knee and noted no evidence of pain with weight-bearing.  However, it does not appear that testing was performed for pain for both active and passive motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  Thus the claims must be remanded in order to obtain a new VA examination that includes the appropriate testing under 38 C.F.R. § 4.59.  

As noted above, the Veteran is seeking an evaluation in excess of 10 percent for his painful surgical scars and a compensable evaluation for his surgical scars.  The Veteran most recently received a February 2013 VA examination in connection with the scar claims.  The examiner found the Veteran had a total of four linear scars.  The examiner associated one of the Veteran's scars to his 1978 left quadriceplasty for chronic patellar dislocation and the other three to his left knee arthroscopy performed in February 2013.  The examiner noted that two of the Veteran's scars from the February 2013 surgery were painful and one from the February 2013 surgery as well as the scar from the 1978 surgery were not painful.  The February 2013 rating decision granted service connection for the Veteran's two painful scars from the February 2013 surgery and granted an evaluation of 10 percent effective October 9, 2012 (a June 2015 rating decision later changed the Veteran's effective date to February 20, 2013, the date of the surgery which caused the scars) and granted service connection for four surgical scars which were evaluated as noncompensable effective October 9, 2012 (a June 2015 rating decision later changed the Veteran's effective date to January 7, 2009 the date of the Veteran's claim).  

The Board finds that clarification is needed regarding the February 2013 rating decision.  The February 2013 VA examiner noted the Veteran had four scars total however, the February 2013 rating decision granted the Veteran service connection for two painful scars and gave the Veteran a noncompensable evaluation for an additional four scars, seemingly indicating the Veteran had a total of six scars.  Moreover, the February 2013 rating decision listed the size of each of the Veteran's four scars, however, these measurements do not match those taken by the February 2013 VA examiner, thus it is unclear what scars the February 2013 rating decision is referencing.  Consequently, the Veteran's claim must be remanded in order to obtain clarification regarding the evaluation of his surgical scars.  

Additionally, the Board notes the Veteran's February 2013 VA examination was performed shortly after the Veteran's surgery.  In his August 2016 hearing, the Veteran noted that his scars were painful at the time of the VA examination because they had not had time to heal.  Thus, a new VA examination is needed in order to properly evaluate the current severity of the Veteran's painful surgical scars of the left lower extremity. 

The Veteran is also seeking an earlier effective date for his surgical scars of the left lower extremity.  While, an earlier effective date of January 7, 2009 was granted by a June 2015 rating decision, the Board notes, the rating decision seemingly considered all four of the Veteran's scars including those which were a result of his February 2013 surgery.  Therefore, clarification must be obtained regarding which scars are being evaluated before the Board can adjudicate the Veteran's earlier effective date claim.  

The most recent treatment records considered by the AOJ are dated on 2013.  On remand, any subsequent treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for knee complaints since 2012.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any diagnosed right knee disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

Based on the examination and review of the record, the examiner should offer an opinion as to the following:

(a)  Diagnose any current right knee disability 

(b)  As to each diagnosed right knee disability discuss whether it is at least as likely as not (50 percent or higher degree of probability) that it is etiologically related to the Veteran's active service?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any right knee disability was caused by either of his service-connected left knee disabilities (traumatic arthritis and arthritis with limited flexion)?

The examiner should consider and discuss as necessary the Veteran's lay statements indicating that his right knee disability is due to him favoring his right knee because of his left knee pain.  

(d)  Is it at least as likely as not that the Veteran's service-connected left knee disabilities aggravated any current right knee disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right knee disability present (i.e., a baseline) before the onset of the aggravation. 

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 
 
3.  Schedule the Veteran for a VA examination to determine the current severity of his left knee traumatic arthritis and left knee arthritis with limited flexion.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left knee traumatic arthritis and arthritis with limited flexion.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose if possible.  

The examiner should specifically test the Veteran's left knee range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.   

4.  Schedule the Veteran for a VA examination to determine the current severity of his left lower extremity painful surgical scars and surgical scars.  The examiner is requested to delineate all symptomology associated with, and the current severity of, the left lower extremity painful surgical scars and surgical scars.  The appropriate DBQs should be filled out for this purpose if possible.  

The examiner should be sure to specify where each scar originated from.  

5.  Review the Veteran's claim file and take the necessary steps to clarify which surgical scars are associated with the Veteran's February 2013 surgery and which are associated with his 1978 surgery.  The RO should re-evaluate and re-assign an appropriate effective date if necessary. 

6.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




